— Order, Supreme Court, New York County (Greenfield, J.), entered on April 20, 1982, unanimously affirmed. Respondents shall recover of appellants $75 costs and disbursements of this appeal. The appeal from the order and judgment (one paper) of said court entered on March 17,1982, is dismissed, without costs and without disbursements, as having been subsumed in the appeal from the order of said court entered on April 20, 1982. No opinion. Concur — Murphy, P. J., Ross, Bloom, Milonas and Alexander, JJ.